DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Status of the Rejections pending since the Office Action 
mailed on June 14, 2022

All of the rejections under 35 U.S.C. 112(b) are withdrawn.

All of the rejections under 35 U.S.C. 102(a)(2) are withdrawn, but have been rewritten in light of Applicant’s latest Amendment.

All of the rejections under 35 U.S.C. 103 are withdrawn, but have been rewritten in light of Applicant’s latest Amendment.


Response to Arguments

Applicant's arguments filed September 11, 2022  have been fully considered but they are not persuasive.  As a first matter, the Examiner will note that none of the claims actually require performing a transform (such as a Fourier transform) of the applied electrical analysis signal into a frequency space, nor is any use made of the frequency space transform of the electrical analysis signal.  Thus, the Examiner views the claim 16 limitation  (and similar limitations in independent claims 24 and 32)  of “wherein the electrical analysis signal is such that a transferred form of the electrical analysis signal in a frequency space comprises a superposition of two or more non-zero frequency components at least at one or more sampling times; . . . .” as just stating a mathematical property of the electrical analysis signal.
Applicant is correct that the “blocks” shown in shown in several figures of Buck (e.g., Figure 3A) and 8A are sequential and so not superimposed.  However, Applicant misunderstands the Examiner’s prior art rejections.  The electrical analysis signal in Buck comprises the one or more blocks, such as the three blocks shown in Figure 8A. The electrical analysis signal portion in each block may have a very different shape from the electrical analysis signal in either of the other blocks, as shown in Figure 8A.  From a basic knowledge of Fourier transforms and at least Buck Figure 8A  it is clear that Buck discloses an electrical analysis signal that is such that a (Fourier) transformed form of the electrical analysis signal into a frequency space comprises a superposition of two or more non-zero frequency components at least at one or more sampling times as claimed:

  

    PNG
    media_image1.png
    620
    726
    media_image1.png
    Greyscale


At a first sampling time of, for example, 2.5(s) the electrical analysis signal is a square wave.  As evidenced by the Swarthmore online Fourier Xform of Periodic Functions (hereafter “Swarthmore Fourier XForm”) the (Fourier) transform of a square wave in a frequency space comprises a superposition of two or more non-zero frequency components –




    PNG
    media_image2.png
    788
    1386
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    906
    1299
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    651
    1293
    media_image4.png
    Greyscale


At a second sampling time of, for example, 4 (s) the electrical analysis signal is a triangle wave.  As evidenced by the Swarthmore online Fourier Series Examples (hereafter “Swarthmore Fourier Series Examples”) the (Fourier) transform of a triangle wave in a frequency space comprises a superposition of two or more non-zero frequency components –


    PNG
    media_image5.png
    150
    1470
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    941
    1410
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    935
    1413
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    155
    1407
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    466
    1320
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    826
    1182
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    406
    1281
    media_image11.png
    Greyscale




	Thus, Buck discloses one or more electrical signals that inherently meet the new limitation in the independent claims of “wherein the electrical analysis signal is such that a transferred form of the electrical analysis signal in a frequency space comprises a superposition of two or more non-zero frequency components at least at one or more sampling times; . . . .”
	Thus, Applicant’s arguments are not persuasive.  



Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 16, 21-24, and 28-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Buck, Jr. et al. US 2016/0011140 A1 (hereafter “Buck”) as evidenced by Swarthmore Fourier XForm and Swarthmore Fourier Series Examples.


Addressing claim 16, Buck discloses a method of measuring an analyte in a sample (see claim 12.  Note that in rejecting this claim using Buck the Examiner broadly construes either the “analyte” in Buck, such as glucose (claim 15), as the claimed analyte, or the antioxidant, for example, ascorbate (claim 14), as the analyte, as the concentration of both are measured by the method of Buck.), the method comprising: 
applying an electrical analysis signal to the sample during a measurement time interval (note the following in claim 1 (from which claim 13 depends) 

    PNG
    media_image12.png
    299
    434
    media_image12.png
    Greyscale

Also,

    PNG
    media_image13.png
    120
    427
    media_image13.png
    Greyscale

), wherein the electrical analysis signal is such that a transferred form of the electrical analysis signal in a frequency space comprises a superposition of two or more non-zero frequency components at least at one or more sampling times (this limitation may be inferred from the following 

    PNG
    media_image14.png
    114
    416
    media_image14.png
    Greyscale

(see claim 1);

    PNG
    media_image15.png
    151
    429
    media_image15.png
    Greyscale

(see claims 12 and 13); 

    PNG
    media_image1.png
    620
    726
    media_image1.png
    Greyscale


From a basic knowledge of Fourier transforms and at least Buck Figure 8A  it is clear that Buck discloses an electrical analysis signal that is such that a (Fourier) transformed form of the electrical analysis signal into a frequency space comprises a superposition of two or more non-zero frequency components at least at one or more sampling times as claimed.  
At a first sampling time of, for example, 2.5(s) the electrical analysis signal is a square wave.  As evidenced by the Swarthmore Fourier XForm the (Fourier) transform of a square wave in a frequency space comprises a superposition of two or more non-zero frequency components (see pages 3-6 of this Office Action above). 
At a second sampling time of, for example, 4 (s) the electrical analysis signal is a triangle wave.  As evidenced by the Swarthmore Fourier Series Examples the (Fourier) transform of a triangle wave in a frequency space comprises a superposition of two or more non-zero frequency components (see pages 7-9 of this Office Action above); and

    PNG
    media_image16.png
    72
    482
    media_image16.png
    Greyscale

); 
measuring at least one electrical response signal from the sample (note the following in claim 1

    PNG
    media_image17.png
    56
    401
    media_image17.png
    Greyscale

 
); 
analyzing the electrical response signal (this step may be inferred from the following in claim 1 

    PNG
    media_image18.png
    59
    408
    media_image18.png
    Greyscale

Also,

    PNG
    media_image19.png
    206
    417
    media_image19.png
    Greyscale

); and 
determining an amount of the analyte in the sample based on the analyzing (note the following in claim 1

    PNG
    media_image20.png
    60
    417
    media_image20.png
    Greyscale


Also,
 
    PNG
    media_image21.png
    101
    414
    media_image21.png
    Greyscale

(see claim 9). 
So again, either the antioxidant or the analyte of Buck may be construed as the claimed analyte.).

Addressing claim 21, for the additional limitation of claim see again Buck 
Figure 8A and paragraph [0013]. 


Addressing claim 22, for the additional limitation of claim note the following

    PNG
    media_image22.png
    351
    485
    media_image22.png
    Greyscale



    PNG
    media_image23.png
    383
    473
    media_image23.png
    Greyscale



Addressing claim 23, for the additional limitation of claim note the following

    PNG
    media_image24.png
    241
    586
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    183
    594
    media_image25.png
    Greyscale



Addressing claim 24, Buck discloses an analyte measurement device (Figure 2) for measuring an analyte in a sample (see paragraph [0068] and claim 12.  Note that in rejecting this claim using Buck the Examiner broadly construes either the “analyte” in Buck, such as glucose (claim 15), as the claimed analyte, or the antioxidant, for example, ascorbate (claim 14), as the analyte, as the concentration of both are measured by the method of Buck.), the analyte measurement device comprising: 
a signal generator configured to generate an electrical analysis signal (

    PNG
    media_image26.png
    242
    591
    media_image26.png
    Greyscale

), wherein the electrical analysis signal is such that a transferred form of the electrical analysis signal in a frequency space comprises a superposition of two or more non-zero frequency components at least at one or more sampling times (this limitation may be inferred from the following 

    PNG
    media_image14.png
    114
    416
    media_image14.png
    Greyscale

(see claim 1);

    PNG
    media_image15.png
    151
    429
    media_image15.png
    Greyscale

(see claims 12 and 13); 

    PNG
    media_image1.png
    620
    726
    media_image1.png
    Greyscale


From a basic knowledge of Fourier transforms and at least Buck Figure 8A  it is clear that Buck discloses an electrical analysis signal that is such that a (Fourier) transformed form of the electrical analysis signal into a frequency space comprises a superposition of two or more non-zero frequency components at least at one or more sampling times as claimed.  
At a first sampling time of, for example, 2.5(s) the electrical analysis signal is a square wave.  As evidenced by the Swarthmore Fourier XForm the (Fourier) transform of a square wave in a frequency space comprises a superposition of two or more non-zero frequency components (see pages 3-6 of this Office Action above). 
At a second sampling time of, for example, 4 (s) the electrical analysis signal is a triangle wave.  As evidenced by the Swarthmore Fourier Series Examples the (Fourier) transform of a triangle wave in a frequency space comprises a superposition of two or more non-zero frequency components (see pages 7-9 of this Office Action above); and

    PNG
    media_image16.png
    72
    482
    media_image16.png
    Greyscale

); 
a controller connected to the signal generator and electrically connectable to the sample, the controller configured to measure at least one electrical response signal from the sample when the sample is exposed to the electrical analysis signal (

    PNG
    media_image27.png
    246
    609
    media_image27.png
    Greyscale

).


Addressing claims 28 and 29, for the additional limitations of claim see again Buck Figure 8A and paragraph [0013]. 

Addressing claim 30, for the additional limitation of claim note the following

    PNG
    media_image24.png
    241
    586
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    183
    594
    media_image25.png
    Greyscale








Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Buck.

Addressing claim 31, as a first matter, Buck discloses an analyte measurement deice according to claim 30.  See the rejection of claim 30 under 35 U.S.C. 102(a)(2) above.
Although Buck does not appear to specifically disclose having the signal generator be configured as claimed, the signal generator of the Buck measurement device is clearly versatile and can form pulsing signals of various shapes, durations, amplitudes, and ramp rates.  See paragraphs [0011]-[0018] and [0099].  Also, Buck discloses 

    PNG
    media_image28.png
    121
    594
    media_image28.png
    Greyscale

Thus, there is a reasonable expectation that the signal generator of the Buck measurement device is already capable of generating a sequence of pulses as claimed.  In any event, barring a contrary showing, such as unexpected results, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the signal generator of Buck be so configured because it would then be only one other signal generator variation configuration similar to the many variations of ways of generating a sequence of pulses already suggested by Buck.  Especially as claim 31 does not limit in any way the sample type or analyte, the claimed sequence of pulses is on its face just due to routine trial and error experimentation, consistent with teachings of Buck, to optimize the sequence of pulses in order to optimize the analyte measurement accuracy.


Allowable Subject Matter

Claims  17-20 and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 32-35 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
a) in claim 17 the combination of limitation requires that “the electrical analysis signal comprises a noise signal, the noise signal comprising at least one of: a white noise frequency spectrum, a pink noise frequency spectrum, a red noise frequency spectrum, a blue noise frequency spectrum, a violet noise frequency spectrum, or a grey noise frequency spectrum.”
In contrast, in Buck there is no suggestion of having the electrical analysis signal comprises a noise signal.  Buck, can, in fact, be said to teach away from having the electrical analysis signal comprises a noise signal because Buck discloses 

    PNG
    media_image29.png
    211
    494
    media_image29.png
    Greyscale
; and

    PNG
    media_image30.png
    132
    477
    media_image30.png
    Greyscale
   
(see paragraph [0096]).


b) in claim 18 the combination of limitation requires that “the electrical response signal is filtered by a variable bandpass filter, the variable bandpass filter comprising a center frequency that is varied during the measurement time interval; and analyzing the electrical response signal comprises analyzing at least a portion of the electrical response signal that is filtered by the variable bandpass filter.[italicizing by the Examiner]”
	In contrast, while Buck does disclose filtering the electrical response signal the filtering appears to use a static bandpass filter: 

    PNG
    media_image31.png
    364
    533
    media_image31.png
    Greyscale


c) claims 19 and 20 depend directly or indirectly from allowable claim 17.

d) in claim 25 the combination of limitation requires that “the signal generator comprises a noise generator configured to generate one or more of: a white noise frequency spectrum, a pink noise frequency spectrum, a red noise frequency spectrum, a blue noise frequency spectrum, a violet noise frequency spectrum or a grey noise frequency spectrum.”
	The discussion above in regard to the allowability of claim 17 also applies to claim 25.


e) in claim 26 the combination of limitation recites,” The analyte measurement device according to claim 24, further comprising a variable bandpass filter connected to the controller and tunable by the controller, wherein the variable bandpass filter is configured to filter the electrical response signal from the sample.”
	The discussion above in regard to the allowability of claim 18 also applies to claim 26.

f) claim 27 depends from allowable claim 26.

g) in claim 32 the combination of limitation requires “a variable bandpass filter connected to the controller and tunable by the controller, the variable bandpass filter configured to filter the electrical response signal from the sample.”
The discussion above in regard to the allowability of claim 18 also applies to claim 32.

h) claims 33-35 depend from allowable claim 32.


Final Rejection

Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             October 6, 2022